Citation Nr: 1310803	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-40 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected residuals of post-operative removal of medial meniscus of the right knee with severe degenerative arthritis.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel 

INTRODUCTION

The appellant had active service from January 1946 to August 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In March 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds the claim must be remanded for additional development prior to adjudication.  The appellant's right knee was evaluated at a VA examination in April 2012.  The VA examiner noted that the appellant had a meniscal tear in the right knee.  Although other knee conditions including osteoarthritis of the right knee are documented in the evidence of record, the VA examiner did not note any other diagnosed knee conditions.  The appellant is service-connected for residuals of the post-operative removal of the medial meniscus of the right knee with severe degenerative arthritis.  In the April 2012 VA examination, under a section titled "Meniscal conditions and meniscal surgery," the examiner indicated that the appellant had not had any meniscal conditions or surgical procedures for a meniscal condition.  The report notes that the appellant had not had a meniscectomy and there were no residual signs due to a meniscectomy.  As the appellant is specifically service-connected for residuals of the post-operative removal of the medial meniscus, the April 2012 VA examiner's statement is incorrect.  An evaluation of the current residual signs and symptoms of the appellant's right knee meniscectomy is essential to the appellant's claim for a higher rating.  Thus, the April 2012 VA examination is inadequate.  If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the April 2012 examination is inadequate, the claim must be remanded for a new examination.

The VA treatment records in the file only date to March 2010.  As the records may indicate the current symptoms of the appellant's right knee disability, the Board requests the appellant's complete VA treatment records from March 2010 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from March 2010 to present.  If no records are available, the claims folder must indicate this fact.

2.  After any records obtained have been associated with the claims file, schedule the appellant a VA Joints examination.  The examiner must fully describe the current status of the service-connected residuals of the post-operative removal of medial meniscus of the right knee.  All indicated tests and studies should be performed.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  All pertinent symptomatology and findings must be reported in detail for both knees, including range of motion testing results.  The extent of any instability, incoordination, weakened movement and/or excess fatigability on use as a result of each knee must be described.

3.  Thereafter, readjudicate the issue on appeal of entitlement to an evaluation in excess of 10 percent for service-connected residuals of the post-operative removal of medial meniscus, right knee, with severe degenerative arthritis.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012). 

